Exhibit QUEST CAPITAL CORP. Unaudited Interim Consolidated Financial Statements September 30, 2008 (Expressed in thousands of Canadian dollars) 1 Quest Capital Corp. Unaudited Interim Consolidated Balance Sheets As at September 30, 2008 with comparative figures for December 31, 2007 and September 30, 2007 (Expressed in thousands of Canadian dollars) September 30, 2008 December 31, 2007 September 30, 2007 Assets Cash and cash equivalents $ 2,401 $ 30,484 $ 5,917 Loans (note 5) 368,695 277,710 263,286 Future income taxes 2,833 3,916 7,863 Restricted cash (note 6) 6,271 12,452 11,893 Prepaid and other receivables 293 155 99 Income taxes recoverable 82 - - Capital assets 961 841 622 Other assets 186 186 903 Marketable securities - - 3,301 Investments - - 10,410 $ 381,722 $ 325,744 $ 304,294 Liabilities Accounts payable and accrued liabilities (note 10) $ 6,503 $ 7,081 $ 4,236 Income taxes payable 288 188 1,193 Future income taxes 827 904 1,043 Asset retirement obligation 500 572 653 Debt payable (note 7) 78,093 26,365 6,000 86,211 35,110 13,125 Shareholders’ equity Share capital (note 8) 207,161 207,161 205,949 Contributed surplus (note 8) 7,709 6,934 7,029 Accumulated other comprehensive income - - 1,630 Retained earnings 80,641 76,539 76,561 295,511 290,634 291,169 $ 381,722 $ 325,744 $ 304,294 Contingencies and commitments (notes 5(d) and 11) Approved by the Board of Directors /s/“Stephen C. Coffey” /s/ “A. Murray Sinclair” Stephen C. Coffey A. Murray Sinclair Director Director The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 2 Quest Capital Corp. Unaudited Interim Consolidated Statements of Retained Earnings For the three and nine months ended September 30, 2008 and 2007 (Expressed in thousands of Canadian dollars) Three Months Ended September 30 Nine Months Ended September 30 2008 2007 2008 2007 Retained earnings - beginning of period $ 80,889 $ 74,954 $ 76,539 $ 65,137 Adoption of financial instruments standards - - - 1,591 Net income for the period 6,358 5,264 20,983 20,019 Dividends (6,606 ) (3,657 ) (16,881 ) (10,186 ) Retained earnings – end of period $ 80,641 $ 76,561 $ 80,641 $ 76,561 The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 3 Quest Capital Corp. Unaudited Interim Consolidated Income Statements For the three and nine months ended September 30, 2008 and 2007 (Expressed in thousands of Canadian dollars, except per share amounts) Three Months Ended September 30 Nine Months Ended September 30 2008 2007 2008 2007 Interest income $ 12,547 $ 9,497 $ 35,227 $ 28,888 Interest expense (895 ) (151 ) (2,044 ) (399 ) Interest income, net 11,652 9,346 33,183 28,489 Provision for loan losses (note 5) (2,600 ) - (3,050 ) - Net interest income after provision for loan losses 9,052 9,346 30,133 28,489 Other income Syndication (note 10) 44 199 278 759 Management and finder’s fees (note 10) - 1,034 - 2,176 Gains on sale of securities (note 10) - 925 - 6,660 Other - 7 - 27 44 2,165 278 9,622 Net interest and other income 9,096 11,511 30,411 38,111 Non-interest expense Salaries and benefits 720 1,149 2,398 3,066 Bonuses 433 560 1,425 2,340 Stock-based compensation (note 8) 235 293 775 859 Office and other (note 10) 393 927 1,431 1,598 Legal and professional services 163 527 1,143 1,239 Regulatory and shareholder relations 91 118 449 539 Directors’ fees 42 53 160 163 Sales tax - - - 306 Other expenses relating to resource assets 357 102 431 169 2,434 3,729 8,212 10,279 Income before income taxes 6,662 7,782 22,199 27,832 Provision for income taxes (note 9) 304 2,518 1,216 7,813 Net income for the period $ 6,358 $ 5,264 $ 20,983 $ 20,019 Earnings per share Basic $ 0.043 $ 0.036 $ 0.143 $ 0.138 Diluted $ 0.043 $ 0.035 $ 0.143 $ 0.135 Weighted average number of shares outstanding Basic 146,789,711 146,267,979 146,789,711 145,385,541 Diluted 146,803,655 149,867,568 146,838,460 148,731,789 The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 4 Quest Capital Corp. Unaudited Interim Consolidated Statements of Comprehensive Income and Accumulated Other Comprehensive Income For the three and nine months ended September 30, 2008 and 2007 (Expressed in thousands of Canadian dollars) Three Months Ended September 30 Nine Months Ended September 30 2008 2007 2008 2007 Net income for the period $ 6,358 $ 5,264 $ 20,983 $ 20,019 Other comprehensive income Net unrealized gains (losses) on available-for-sale financial assets arising during the period - (400 ) - 1,029 Reclassification adjustment for gains recorded in net income - (1,064 ) - (1,631 ) Other comprehensive income (loss) - (1,464 ) - (602 ) Comprehensive income $ 6,358 $ 3,800 $ 20,983 $ 19,417 Accumulated other comprehensive income – beginning of period $ - $ 3,094 $ - $ - Adoption of financial instruments standards - - - 2,232 Other comprehensive income (loss) for the period - (1,464 ) - (602 ) Accumulated other comprehensive income –end of period $ - $ 1,630 $ - $ 1,630 The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 5 Quest Capital Corp. Unaudited Interim Consolidated Statements of Cash Flows For the three and nine months ended September 30, 2008 and 2007 (Expressed in thousands of Canadian dollars) Three Months Ended September 30 Nine Months Ended September 30 2008 2007 2008 2007 Cash flows from operating activities Net income for the period $ 6,358 $ 5,264 $ 20,983 $ 20,019 Adjustments to determine net cash flows relating to operating items: Future income taxes 61 2,074 945 7,307 Stock-based compensation 235 293 775 859 Provision for loan losses 2,600 - 3,050 - Amortization of deferred interest and loan fees (2,431 ) (2,119 ) (5,362 ) (6,642 ) Deferred interest and loan fees received 2,995 1,050 7,236 2,345 Other 184 39 502 144 Activity in marketable securities held for trading Purchases - (455 ) - (2,892 ) Proceeds on sales - 1,413 - 6,402 Gains on sale of marketable securities and investments - (925 ) - (6,660 ) Expenditures for asset retirement obligation (52 ) (148 ) (135 ) (265 ) (Increase) decrease in prepaid and other receivables (133 ) 256 (138 ) 584 Increase (decrease) in accounts payables and accrued liabilities 2,944 629 (578 ) (22 ) Increase in income taxes recoverable (82 ) - (82 ) - Increase (decrease) in income taxes payable 242 (638 ) 101 (1,621 ) 12,921 6,733 27,297 19,558 Cash flows from financing activities Proceeds from shares issued - 2,423 - 3,127 Dividends (6,606 ) (3,657 ) (16,881 ) (10,186 ) Financing costs - - (664 ) - Change in revolving debt facility 12,000 - 78,510 - Change in other debt facility - 6,000 (26,365 ) (16,000 ) 5,394 4,766 34,600 (23,059 ) Cash flows from investing activities Activity in loans Funded (72,581 ) (72,062 ) (222,017 ) (156,572 ) Repayments 54,012 50,393 131,576 157,371 Other (2,871 ) (11,551 ) (5,468 ) (8,115 ) Activity in investments Proceeds on sales - 2,173 - 8,049 Purchases - (488 ) - (488 ) Change in restricted cash 2,563 104 6,308 178 Purchases of capital assets (114 ) (246 ) (349 ) (259 ) (18,991 ) (31,677 ) (89,950 ) 164 Foreign exchange loss on cash held in a foreign subsidiary (24 ) (68 ) (30 ) (252 ) Decrease in cash and cash equivalents (700 ) (20,246 ) (28,083 ) (3,589 ) Cash and cash equivalents - beginning of period 3,101 26,163 30,484 9,506 Cash and cash equivalents - end of period $ 2,401 $ 5,917 $ 2,401 $ 5,917 Supplemental cash flow information (note16) The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 6 1. Nature of operations Quest Capital Corp.’s (“Quest” or the “Company”) focus is to provide mortgage financings.Throughout 2007, the Company also provided a range of services including corporate finance, consulting, management and administrative services through its wholly-owned subsidiaries, Quest Management Corp. and Quest Securities Corporation. In December 2007, Quest reorganized its business, operations and assets in order to qualify as a mortgage investment corporation (“MIC”) for Canadian income tax purposes. A MIC is a special-purpose corporation defined under Section 130.1 of the Income Tax Act (Canada). A MIC does not pay corporate-level taxes when all taxable income is distributed to shareholders as dividends during a taxation year and within 90 days of its year end.Taxable Canadian shareholders will have dividend payments subject to Canadian tax as interest income. As of January 1, 2008, the Company must continually meet the following criteria to maintain MIC eligibility: (i) at least 50% of its assets must consist of residentially oriented mortgages and/or cash; (ii) it must not directly hold any foreign assets, including investments secured by real property located outside of Canada; (iii) it must not engage in operational activities outside of the business of lending and investing of funds; and (iv) no person may own more than 25% of the issued and outstanding shares. 2. Basis of presentation The accompanying financial information does not include all disclosures required under generally accepted accounting principles for annual financial statements.The accompanying financial information reflects all adjustments, consisting primarily of normal recurring adjustments which are, in the opinion of management, necessary for a fair presentation of results for the interim periods.These interim consolidated financial statements should be read in conjunction with the Company’s 2007 audited annual financial statements and notes. Certain comparative figures have been reclassified to conform to the current period’s presentation and have been adjusted due to a prior period classification error relating to cumulative translation adjustment and other comprehensive income as reported in the December 31, 2007 financial statements. 3. Significant accounting policies These interim consolidated financial statements follow the same accounting policies and methods of application as the Company’s audited annual financial statements, except as noted in Note 4 below.These interim consolidated financial statements are prepared in accordance with Canadian generally accepted accounting principles (“GAAP”) and include the Company’s accounts and those of its wholly-owned subsidiaries, QC Services Inc., Viceroy Capital Corp., Viceroy Gold Corporation and its 75% proportionate joint venture interest in the Castle Mountain property. 4. Changes in accounting policies Effective January 1, 2008, the Company adopted the Canadian Institute of Chartered Accounts (“CICA”) handbook section 1535, “Capital Disclosures”, which requires an entity to disclose its objectives, policies, and processes for managing capital.In addition, this section requires disclosure of summary quantitative information about what an entity manages as capital; see note 14 to these consolidated financial statements. 7 Effective January 1, 2008, the Company adopted the CICA handbook sections 3862 “Financial
